

OMNIBUS AMENDMENT TO COMPENSATION AND BENEFIT PLANS
The purpose of this Omnibus Amendment of Compensation and Benefit Plans (this
“Omnibus Amendment”) is to amend the Plans (as defined below) to reflect the
merger (the “Reincorporation Merger”) of Scientific Games Corporation, a
Delaware corporation (“Parent”) into SG Nevada Merger Company, a Nevada
corporation and a wholly-owned subsidiary of Parent (the “Corporation”), with
the Corporation as the surviving corporation and, as the legal successor to
Parent and assignee of all Parent’s rights and obligations under the Plans and
the surviving sponsor of the Plans under the name “Scientific Games Corporation,
a Nevada corporation”. This Omnibus Amendment shall be effective upon the
effective time of the Reincorporation Merger (the “Effective Time”), which shall
be upon the effective time of the filing of articles of merger with the Office
of the Secretary of State of Nevada (the “Articles of Merger”) and a certificate
of merger with the Office of the Secretary of State of Delaware (the
“Certificate of Merger”).
W I T N E S S E T H:
WHEREAS, as a result of the Reincorporation Merger, by operation of law, the
Corporation will, upon the Effective Time, assume, and become the sponsor of,
the compensation and benefit plans, programs, agreements and arrangements
currently sponsored and maintained by Parent, including the compensation and
benefit plans, programs, agreements and arrangements listed on Schedule I hereto
(collectively, the “Plans”); and
WHEREAS, following the Effective Time, the Corporation intends to maintain each
of the Plans for the benefit of its directors, employees and consultants; and
WHEREAS, each Plan provides, pursuant to the applicable provision indicated next
to such Plan on Schedule I hereto, that the sponsor of the applicable Plan or
the Board of Directors of such sponsor may amend such Plan as provided herein;
and
NOW, THEREFORE, each of the Plans shall be amended, effective as of the
Effective Time, as follows:
1.
For the avoidance of doubt, each reference to “Scientific Games Corporation”
shall refer to the Corporation, as it may be renamed from time-to-time, as the
legal successor to Parent and as the sponsor of such Plan;

2.
For the avoidance of doubt, each reference to the “Board of Directors” or the
“Compensation Committee of the Board of Directors” shall refer to the Board of
Directors of the Corporation or the Compensation Committee of the Board of
Directors of the Corporation, as applicable;



1



--------------------------------------------------------------------------------




3.
Each reference to “the Company’s Class A Common Stock, $.01 par value”, or
similar term, shall be replaced with “the Company’s Common Stock, $.001 par
value”; and

4.
Each reference to the sponsor of such Plan being a “Delaware corporation” or
“incorporated in the State of Delaware” and each phrase of similar meaning shall
be replaced with “Nevada corporation” or “incorporated in the State of Nevada”
or a corresponding phrase of similar meaning, as applicable; and

5.
Each reference to the laws of any state in the United States shall be replaced
with a reference to Nevada law.



2



--------------------------------------------------------------------------------


SCHEDULE I




Plans
1.
The Scientific Games Corporation 2003 Incentive Compensation Plan, as amended
and restated June 10, 2015 (the “2003 Plan”), and any awards granted thereunder
((Section 10(e) of the 2003 Plan).



2.
The Inducement Equity Award Agreement between Scientific Games Corporation and
Kevin Sheehan, dated as of August 10, 2016, granting to Mr. Sheehan 67,370
restricted stock units, 133,717 stock options and 133,717
performance-conditioned stock options (Section 6(a)).



3.
The Inducement Equity Award Agreement between Scientific Games Corporation and
each of Kevin Sheehan, dated as of August 10, 2016, granting to Mr. Sheehan
400,000 performance-conditioned restricted stock units (Section 7(a)).



4.
The Inducement Equity Award Agreement between Scientific Games Corporation and
Michael Gavin Isaacs, dated as of June 9, 2014 (Section 6(a)).



5.
The 1995 Equity Incentive Plan, as amended (the “1995 Plan”), and any awards
granted thereunder (Section 9 of the 1995 Plan).



6.
The Scientific Games Corporation 2016 Employee Stock Purchase Plan (Section
18(a)).



7.
The Scientific Games Corporation 401(k) Plan.



8.
The Scientific Games Corporation Nonqualified Deferred Compensation Plan
(Article VIII).



9.
The Asia-Pacific Business Incentive Compensation Program (the Section entitled
“Amendments; Waivers”).






